Citation Nr: 1133909	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  03-33 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected bilateral hearing loss prior to October 8, 2010.

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected bilateral hearing loss beginning on October 8, 2010.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from July 1963 to November 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the RO that granted service connection for bilateral hearing loss and assigned a noncompensable rating disabling, effective on May 24, 2002.

In January 2004 a hearing was held at the RO before a Decision Review Officer, and the Veteran testified at a hearing held before the undersigned Veterans Law Judge in March 2010; transcripts of these hearings are associated with the claims file.

In May 2005 and July 2010, the Board remanded the case to the RO for additional development of the record.

In March 2011, the RO assigned an increased rating of 10 percent for the service-connected bilateral hearing loss, effective on October 8, 2010.

Since the Veteran has not expressed satisfaction with the higher rating, and such rating is less than the maximum under the applicable criteria, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993)  


FINDINGS OF FACT

1.  Prior to March 30, 2010, the service-connected hearing loss disability is not shown to be productive of a loss of hearing acuity worse than Level I in the right ear and Level IV in the left ear, nor is an exceptional pattern of hearing loss demonstrated.

2.  Beginning on March 30, 2010, the service-connected hearing loss disability is shown to have worsened and to be productive of a loss of hearing acuity no worse than Level III in the right ear and Level V on the left; there is no exceptional pattern of hearing loss demonstrated.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss prior to March 30, 2010 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.85, 4.86 including Diagnostic Code 6100 (2010).

2.  The criteria for the assignment of a 10 percent rating beginning on March 30, 2010 for the service-connected bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.85, 4.86 including Diagnostic Code 6100 (2010).

3.  The criteria for the assignment of an initial rating in excess of 10 percent beginning March 30, 2010 for the service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.85, 4.86 including Diagnostic Code 6100 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

As the June 2003 rating decision on appeal granted service connection for bilateral hearing loss, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.

In this case, the necessary SOC was issued in October 2003  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).

The service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  

The RO also arranged for the Veteran to undergo VA examinations that are deemed to be adequate for rating and adjudication purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.  



Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Veteran's statements describing his symptoms are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492  (1992).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010). 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010). 

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As this appeal is from the initial rating assigned with the grant of service connection, "staged" ratings are for consideration and have been assigned by the RO. 

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85 . 

Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86 ) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85 , Table VIA. 

One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz ) are 55 decibels or greater. 

Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b) . 

Table VII is used to determine the rating to be assigned by combining the Roman numeral designations for hearing impairment of each ear. 


Analysis

On the audiological VA examination in April 2003, the Veteran reported that he could hear, but not understand a lot of what was being said.  He also had greater difficulty hearing in situations where the background noise was louder than the speaker's voice.  It was particularly difficult for him to hear on his left side.  

On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
50
55
70
LEFT
      N/A
        35
65
80
100

The average puretone threshold was 53 in the right ear and 70 in the left ear.  

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 82 in the left ear.

On the audiological VA examination in November 2005, the Veteran reported having problems understanding speech in the presence of background noise.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
55
55
80
LEFT
N/A
40
70
80
105

The average puretone threshold was 56 in the right ear and 74 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 in the left ear.

On the audiological VA examination in December 2008, the Veteran's case history was taken, but shortly after the testing began, the Veteran refused to finish the testing and left the facility.  

During the March 2010 hearing, the Veteran testified that his hearing had worsened.  He stated that he did not know whether someone was talking to him if he was not looking at the person unless the person spoke loudly.  

Based on his testimony, the Veteran was scheduled for another VA examination to determine the current severity of the service-connected bilateral hearing loss.

On the audiological VA examination in October 2010, the Veteran complained of difficulty hearing in most situations.  He had marked problems understanding conversations when he was unable to see the speaker's face or when someone was talking more than 10 feet away.  He also had difficulty distinguishing what was said when there were multiple talkers and background noise.  

The Veteran had not worked for many years so he was unable to state how his hearing impairment affects his employment.  

On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
65
70
90
LEFT
N/A
45
75
90
105

The average puretone threshold was 66 in the right ear and 79 in the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 82 in the left ear.

On this record, the service-connected bilateral hearing loss is not shown to meet the criteria for a compensable rating at any time prior to March 30, 2010.

Applying the audiological findings of the April 2003 VA examination to Table VI results in designations of Level I hearing in the right ear and Level IV hearing in the left ear, which ultimately results in a no percent rating when these designations are applied to Table VII.

Applying the audiological findings of the November 2005 VA examination to Table VI results in designations of Level I hearing in the right ear and Level III hearing in the left ear, which ultimately results in a no percent rating when these designations are applied to Table VII.

Since the Veteran did not complete the audiological testing in December 2008, there are no findings to report; therefore, there is no evidence to show whether a higher rating would have been warranted at this time.

The RO increased the rating for the service-connected hearing loss to 10 percent based on the findings of the October 2010 VA examination.  The Board finds that results of the examination do not yield results that warrant a higher rating.  

Applying the audiological findings of the VA examination to Table VI result in designations of Level III hearing in the right ear and Level V hearing in the left ear, which ultimately result in a 10 percent rating when these designations are applied to Table VII.

However, given the testimony provided in March 2010 when the Veteran indicated that his hearing had worsened, coupled with the objective evidence of worsened hearing, the service-connected hearing disability as likely as not was disabling to a degree of 10 percent at that time.  

Thus, while no greater that a 10 percent rating is warranted, the Board finds that the rating is assignable beginning March 30, 2010.

Since the Veteran's hearing loss is not shown to demonstrate an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86 is not applicable.

In this case, based upon the audiological examination results of record, the Veteran's hearing loss is simply not of sufficient severity to warrant a higher rating.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted. 

Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

In this regard, the examination reports of record note that the Veteran primarily has difficulty with conversation level speech in situations in which there may be crowds, multiple speakers, significant background noise, or when he is not in close proximity to or cannot see the speaker.  He also indicated that he had to turn the television volume up to a level that was not comfortable for others.  The examiners also noted that the Veteran was not working.  The Veteran has not presented any competent evidence to show any degree of industrial inadaptability beyond that addressed by the established criteria for compensating service-connected disability. 

The Board must consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) (2010).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

Although he reportedly experienced marked difficulty in certain situations, he does not report any significant hearing difficulties under most ordinary circumstances.  

Thus, the record does not indicate that the level of hearing difficulties is outside of the norm and, therefore, the degree of disability throughout the appeal is contemplated by the rating schedule.  In short, an unusual or exceptional disability picture is not presented. Under these circumstances, referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial compensable rating for the service-connected bilateral hearing loss prior to March 30, 2010 is denied.

An initial rating of 10 percent beginning on March 30, 2010 for the service-connected bilateral hearing loss is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An initial rating in excess of 10 percent beginning March 30, 2010 for the service-connected bilateral hearing loss is denied.  


____________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


